Title: To John Adams from J. Altheer, 16 December 1790
From: Altheer, J.
To: Adams, John


				
					A Son Exellence
					ce 16e Dec: 1790.
				
				Du Temps de votre Ambassade nous eumes l’honeur de vous voir en cette Ville et meme à notre magazin de Livres ou vous avez achettés entre autres le Tableau de l’hist. des Provinces Unies par Cerisier imprimé chez nous & dont nous vous addressames les 3 derniers volumes  à la Haye en 1783. pour f5.8—dholl.Comme mon Oncle le Sr. Wild par l’augmentation de ses années et le Changement de systeme est resolû de se retirer il m’a cedé tout son commerce me chargeant de la liquidation. je prends la liberté de vous addresser celle ci, en vous sollicitant de faire connoitre notre magazin à quelque Libraire de Philadelphie sur lequel nous pouvons faire fond: ce seroit trop de vous solliciter à nous envoyer quelque bonne addresse de Libraire chez Vous, ne fut ce que par un de vos secretaires: Nous sommes en etat de fournir presque tous les livres d’Etudes, grecs ou latins comme vous verrez par le Catalogue, que nous avons remis à Mr. Dumas pour votre Exellence.C’est avec une Consideration non alterable que j’ai l’honeur d’etre sincerement de / Votre Exellence / tres h & tres obb servr.
				
					J: Altheer
				
				
			